


EXHIBIT 10.31

 

NONCOMPETE AGREEMENT

(Senior Employee)

 

This NONCOMPETE AGREEMENT (the “AGREEMENT”), made as of the [     ] day of
December, 2009, is entered into between Hittite Microwave Corporation, a
Delaware corporation with offices at 20 Alpha Road, Chelmsford, MA 01824 (the
“COMPANY”) and [                    ], an individual residing at
[                       ] (the “Employee”).

 

RECITALS:

 

A.            The Employee is a key employee of the Company.

 

B.            The Company has agreed to increase the Employee’s annual rate of
salary from $[       ] to $[       ].

 

C.            The Employee’s execution of this Agreement is a condition to the
Company’s increase in his annual rate of salary.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 


1.                                      NON-COMPETITION COVENANTS.


 


(A)           NON-COMPETITION COVENANTS. THE EMPLOYEE AGREES THAT HE WILL NOT,
DURING THE NON-COMPETITION PERIOD (AS HEREINAFTER DEFINED), DIRECTLY OR
INDIRECTLY:


 

(I)            AS OWNER, EMPLOYEE, OFFICER, DIRECTOR, PARTNER, SALES
REPRESENTATIVE, AGENT, STOCKHOLDER, CAPITAL INVESTOR, LESSOR, CONSULTANT OR
ADVISOR, EITHER ALONE OR IN ASSOCIATION WITH OTHERS (OTHER THAN AS A HOLDER OF
NOT MORE THAN ONE PERCENT OF THE OUTSTANDING SHARES OF ANY SERIES OR CLASS OF
SECURITIES OF A COMPANY, WHICH SECURITIES OF SUCH CLASS OR SERIES ARE PUBLICLY
TRADED IN THE SECURITIES MARKETS), DEVELOP, DESIGN, PRODUCE, MARKET, SELL OR
RENDER (OR ASSIST ANY OTHER PERSON OR ENTITY IN DEVELOPING, DESIGNING,
PRODUCING, MARKETING, SELLING OR RENDERING), PRODUCTS OR SERVICES WHICH ARE
COMPETITIVE WITH THE BUSINESS OF THE COMPANY (AS HEREINAFTER DEFINED) ANYWHERE
IN THE WORLD;

 

(II)           SOLICIT, DIVERT OR TAKE AWAY, OR ATTEMPT TO SOLICIT, DIVERT OR
TAKE AWAY, THE BUSINESS OR PATRONAGE OF ANY OF THE CUSTOMERS, PROSPECTIVE
CUSTOMERS OR REFERRAL SOURCES OF THE COMPANY WITH WHOM THE COMPANY HAS HAD A
RELATIONSHIP DURING THE PERIOD OF THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY; OR

 

--------------------------------------------------------------------------------


 

(III)          RECRUIT, SOLICIT OR HIRE ANY EMPLOYEE OF THE COMPANY, OR INDUCE
OR ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY TO TERMINATE HIS OR HER
EMPLOYMENT WITH, OR OTHERWISE CEASE HIS OR HER RELATIONSHIP WITH, THE COMPANY.

 


(B)           DEFINITIONS. FOR THE PURPOSES OF THIS SECTION 1, THE FOLLOWING
TERMS SHALL HAVE THE RESPECTIVE MEANINGS INDICATED BELOW:


 

(I)            “NON-COMPETITION PERIOD” SHALL MEAN THE PERIOD DURING WHICH THE
EMPLOYEE IS EMPLOYED BY THE COMPANY AND THE ONE-YEAR PERIOD COMMENCING ON THE
LAST DAY OF THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY, REGARDLESS OF WHETHER THE
EMPLOYEE’S TERMINATION WAS AT THE ELECTION OF THE COMPANY, WITH OR WITHOUT
CAUSE, OR AT THE ELECTION OF THE EMPLOYEE, WITH OR WITHOUT GOOD REASON.

 

(II)           “BUSINESS OF THE COMPANY” SHALL MEAN THE DEVELOPMENT,
MANUFACTURE, MARKETING AND/OR DISTRIBUTION OF MONOLITHIC MICROWAVE INTEGRATED
CIRCUITS AND ASSEMBLIES FOR RF, MICROWAVE AND MILLIMETER WAVE APPLICATIONS OR
OTHER PRODUCTS OR SERVICES WHICH THE COMPANY SELLS, HAS UNDER DEVELOPMENT OR
WHICH ARE SUBJECT TO ACTIVE PLANNING AT ANY TIME DURING THE TERM OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY.

 


2.                                      INJUNCTIVE AND OTHER EQUITABLE RELIEF.


 


(A)           THE EMPLOYEE CONSENTS AND AGREES THAT IF HE VIOLATES ANY OF THE
PROVISIONS OF SECTION 1 HEREOF, THE COMPANY SHALL BE ENTITLED, IN ADDITION TO
ANY OTHER REMEDIES IT MAY HAVE AT LAW, TO THE REMEDIES OF INJUNCTION, SPECIFIC
PERFORMANCE AND OTHER EQUITABLE RELIEF FOR A BREACH BY THE EMPLOYEE OF SECTION 1
OF THIS AGREEMENT. THIS SECTION 2(A) SHALL NOT, HOWEVER, BE CONSTRUED AS A
WAIVER OF ANY OF THE RIGHTS WHICH THE COMPANY MAY HAVE FOR DAMAGES OR OTHERWISE.


 


(B)           ANY WAIVER BY THE COMPANY OF A BREACH OF ANY PROVISION OF
SECTION 1 HEREOF SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT
BREACH OF SUCH PROVISION OR ANY OTHER PROVISION HEREOF.


 


(C)           THE EMPLOYEE AGREES THAT EACH PROVISION OF SECTION 1 SHALL BE
TREATED AS A SEPARATE AND INDEPENDENT CLAUSE, AND THE UNENFORCEABILITY OF ANY
ONE CLAUSE SHALL IN NO WAY IMPAIR THE ENFORCEABILITY OF THE OTHER CLAUSES
HEREIN. MOREOVER, IF ONE OR MORE OF THE PROVISIONS CONTAINED IN SECTION 1 SHALL
FOR ANY REASON BE HELD TO BE EXCESSIVELY BROAD AS TO SCOPE, ACTIVITY OR SUBJECT
SO AS TO BE UNENFORCEABLE AT LAW, SUCH PROVISION OR PROVISIONS SHALL BE
CONSTRUED BY THE APPROPRIATE JUDICIAL BODY BY LIMITING AND REDUCING IT OR THEM
SO AS TO BE ENFORCEABLE TO THE MAXIMUM EXTENT COMPATIBLE WITH THE APPLICABLE LAW
AS IT SHALL THEN APPEAR.

 

3.             OTHER AGREEMENTS. The Employee represents and warrants that his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any other agreement by which he is bound.

 

--------------------------------------------------------------------------------


 

4.             NOTICES. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 4.

 

5.             NOT A CONTRACT OF EMPLOYMENT. Employee understands that this
Agreement does not constitute a contract of employment or give Employee rights
to employment or continued employment by the Company.

 

6.             ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.

 

7.             AMENDMENT. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.

 

8.             GOVERNING LAW. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of The Commonwealth of Massachusetts,
without regard to its choice of law principles. Employee hereby consents to
(a) service of process, and to be sued, in The Commonwealth of Massachusetts and
(b) to the jurisdiction of the courts of The Commonwealth of Massachusetts and
the United States District Court for the District of Massachusetts, as well as
to the jurisdiction of all courts to which an appeal may be taken from such
courts, for the purpose of any suit, action or other proceeding arising out of
any of Employee’s obligations hereunder, and Employee expressly waives any and
all objections he or she may have as to venue in any such courts.

 

9.             SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.

 


10.          MISCELLANEOUS.


 


(A)           NO DELAY OR OMISSION BY THE COMPANY IN EXERCISING ANY RIGHT UNDER
THIS AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER RIGHT. A WAIVER OR
CONSENT GIVEN BY THE COMPANY ON ANY ONE OCCASION SHALL BE EFFECTIVE ONLY IN THAT
INSTANCE AND SHALL NOT BE CONSTRUED AS A BAR OR WAIVER OF ANY RIGHT ON ANY OTHER
OCCASION.


 


(B)           THE CAPTIONS OF THE SECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE ONLY AND IN NO WAY DEFINE, LIMIT OR AFFECT THE SCOPE OR SUBSTANCE
OF ANY SECTION OF THIS AGREEMENT.


 


(C)           THIS AGREEMENT SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION HEREOF SHALL BE
PROHIBITED OR INVALID UNDER ANY SUCH LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO
THE EXTENT OF SUCH PROHIBITION

 

--------------------------------------------------------------------------------


 


OR INVALIDITY, WITHOUT INVALIDATING OR NULLIFYING THE REMAINDER OF SUCH
PROVISION OR ANY OTHER PROVISIONS OF THIS AGREEMENT. IF ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE
EXCESSIVELY BROAD AS TO DURATION, GEOGRAPHICAL SCOPE, ACTIVITY OR SUBJECT, SUCH
PROVISIONS SHALL BE CONSTRUED BY LIMITING AND REDUCING IT SO AS TO BE
ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

HITTITE MICROWAVE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: President

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------

 
